Citation Nr: 0907754	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  04-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION


The veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in December 2007, 
which vacated a June 2007 Board decision and remanded the 
case for additional development.  In July 2008, the Board 
remanded the case for additional development, including a VA 
examination and opinion.  The issue initially arose from an 
April 2003 rating decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  VA must make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  Assistance shall include obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Court Order in this appeal was based upon a Joint Motion 
for Remand between the parties which indicated that VA must 
consider whether the Veteran was entitled to a medical 
examination and medical opinion.  In the July 2008 remand, 
the Board found that an examination was warranted as there 
was not sufficient medical evidence in the claims file with 
which to make a decision whether the Veteran was entitled to 
service connection for a back disability.  The Board 
requested he be scheduled for a VA examination.  

As the nature of the Veteran's post-service employment and 
any occupational, motor vehicle or recreational injuries to 
his back were unknown, the examiner was to include a 
comprehensive social, educational and occupational history 
and he was requested to ask the Veteran whether he was ever 
involved in motor vehicle accidents.  Moreover, the examiner 
was directed to specifically address not only in-service 
burns to the back in December 1944 but the Veteran's 
contention that the force of the gasoline explosion caused a 
back injury.  The examiner also was directed to address the 
February 1946 discharge examination finding that the 
Veteran's spinal system showed no abnormalities.  The Board 
notes that the October 2008 VA examiner failed to do these 
things.  In his report, the physician noted "10-14-47, no 
disability given."  The Board has no idea to what the 
examiner is referring.  The United States Court of Appeals 
for Veterans Claims has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with remand orders.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board 
finds additional development is required prior to appellate 
review.

On remand, the claims file should be returned to the VA 
orthopedic physician who examined the veteran in October 2008 
for his opinion on the outstanding issues his report failed 
to cover.  If he is not available to complete his report, or 
is unable to complete it without a further interview of the 
Veteran, then the Veteran should be scheduled for another VA 
examination and opinion as indicated below.

The Board further notes that the Veteran's representative has 
requested that the MRI report and VA examination addendum 
that was ordered by the November 2002 VA examiner be located, 
if performed, and inserted in the claims file and that the 
Board direct the RO to notify the claimant of the one-year 
time limit for the production of evidence pursuant to 
38 U.S.C.A. § 5103(b)(1).  In addition, the Veteran and his 
representative should be requested to provide additional 
information which the Board sought in its July 2008 remand.  
The Board notes that they failed to reply to the AMC/RO's 
August 2008 request for such information.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and his representative and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to the claim on appeal.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder as well as a MRI 
report and VA examination addendum ordered 
by the November 2002 VA examiner.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain these records, or if it is 
found that the MRI was not performed, and 
an addendum not prepared by the examiner, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The AMC/RO should inquire of the 
Veteran whether he applied for, or was 
ever in receipt of, workman's compensation 
(W/C) benefits due to on-the-job injuries, 
and/or whether he was ever in receipt of 
Social Security Administration disability 
(SSD) benefits.  An inquiry should be made 
regarding whether the Veteran was ever in 
a motor vehicle accident.  If the response 
is affirmative to any question, the AMC/RO 
is to obtain the W/C and/or SSD records, 
including medical records upon which any 
W/C or SSD claim was based, or medical 
reports regarding any motor vehicle 
accident.

3.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran should 
be scheduled for a VA orthopedic 
examination, preferably by the same 
physician who examiner him in October 
2008.  All indicated tests and studies are 
to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The physician 
is requested to obtain: 1) a comprehensive 
social, medical and occupational history 
of the Veteran; 2) a statement whether the 
Veteran was ever involved in any motor 
vehicle accidents; 3) address the 
Veteran's contention that the force of the 
in-service gasoline explosion caused 
injury to his back; 4) address the 
February 1946 discharge examination 
finding that the Veteran's spinal system 
showed no abnormalities; and 5) an opinion 
whether it is at least as likely as not 
that any present back pathology is the 
result of documented back injuries in 
service, including possible injury from 
the force of the in-service explosion.  
All opinions rendered by the physician are 
to include sustainable reasons and bases, 
with references, when necessary, to 
information in the claims folder.

4.  If the October 2008 VA examiner is not 
available, then the Veteran is to be 
scheduled for a VA examination by an 
orthopedic physician pursuant to the 
instructions in the Board's July 2008 
remand.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and copies 
of this remand and the July 2008 remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All opinions rendered by the 
physician are to include sustainable 
reasons and bases, with references, when 
necessary, to information in the claims 
folder.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



